Citation Nr: 0828750	
Decision Date: 08/25/08    Archive Date: 09/02/08	

DOCKET NO.  05-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and/or disc disease of the cervical spine, claimed as 
secondary to service-connected narrowing of the disc space at 
the level of the fifth lumbar vertebra and first sacral 
segment.  

2.  Entitlement to an evaluation in excess of 20 percent for 
narrowing of the disc space at the level of the fifth lumbar 
vertebra and first sacral segment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2004 and August 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Degenerative joint and/or disc disease of the cervical 
spine is not shown to have been present in service, or for a 
number of years thereafter, nor is it in any way causally 
related to a service-connected disability or disabilities.  

2.  The veteran's service-connected narrowing of the disc 
space at the level of the fifth lumbar vertebra and first 
sacral segment is currently productive of a limitation of 
flexion of no less than 55/60 degrees, accompanied by pain, 
but no evidence of weakness, tenderness, or spasm, bowel or 
bladder impairment, or documented incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Degenerative joint and/or disc disease of the cervical 
spine was not incurred in or aggravated by active military 
service, nor may degenerative joint disease (osteoarthritis) 
of the cervical spine be presumed to have been so incurred.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

2.  Degenerative joint and/or disc disease of the cervical 
spine is not in any way proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected narrowing of the disc space at the 
level of the fifth lumbar vertebra and first sacral segment 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, and Part 4, Codes 5237, 5242, 5243 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of RO hearings 
in August 2005 and April 2007, as well as both VA and private 
treatment records and examination reports, and various 
statements by the veteran's spouse.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for a 
disorder of the cervical spine, claimed as secondary to 
service-connected narrowing of the disc space at the level of 
the fifth lumbar vertebra and first sacral segment.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has  held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of a disability of the cervical spine.  As of 
the time of a service separation examination in June 1998, 
the veteran's neck was entirely within normal limits, and no 
pertinent diagnosis was noted.  

The earliest clinical indication of the potential presence of 
a chronic cervical spine disability is revealed by private 
medical records dated in 2004, approximately six years 
following the veteran's discharge from service, when the 
veteran was noted to suffer from cervical subluxation.  
Significantly, at that time, there was no indication that the 
pathology present was, in fact, the result of any incident or 
incidents of the veteran's period of active service.  

The veteran argues that his current disability of the 
cervical spine is in some way proximately due to, the result 
of, or aggravated by his service-connected low back 
disability.  However, following a VA orthopedic examination 
in March 2005 (which examination, it should be noted, 
involved a full review of the veteran's claims folder), the 
examiner was of the opinion that the veteran's cervical 
strain was "less likely than not" related to his low back 
disability.  Moreover, as of the time of a more recent VA 
orthopedic examination in July 2006, the examining physician 
specifically indicated that the veteran's cervical spine 
condition was "not secondary to" or "caused directly by" his 
service-connected low back disability.  

Based on such findings, and following a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associate the veteran's current cervical spine 
disability, first persuasively documented a number of years 
following service discharge, with any incident or incidents 
of his period of active military service, or with his 
service-connected narrowing of the disc space at the level of 
the fifth lumbar vertebra and first sacral segment.  
Accordingly, his claim for service connection must be denied.  

Turning to the issue of an evaluation in excess of 20 percent 
for service-connected narrowing of the disc space at the 
level of the fifth lumbar vertebra and first sacral segment, 
the Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).  

In the present case, at the time of a private chiropractic 
examination in June 2004, the veteran complained of constant 
low back pain.  Range of motion showed flexion to 60 degrees, 
with extension to 20 degrees, and right and left lateral 
flexion to 20 degrees.  The pertinent diagnosis was lumbar 
subluxation/lumbar facet syndrome.  

At the time of a VA orthopedic examination in October 2004, 
the veteran complained of low back pain on a daily basis.  
However, he was nonetheless able to work at his job in a 
warehouse.  When questioned, the veteran indicated that he 
had experienced no incapacitating episodes over the past 
year.  Nor did he find it necessary to utilize a brace or 
cane.  

On physical examination, range of motion measurements showed 
flexion to 60 degrees, with accompanying pain, with extension 
to 20 degrees, but no pain.  Right and left lateral flexion 
were to 20 degrees, while right and left lateral rotation 
were to 45 degrees, with no pain.  The veteran had negative 
straight leg signs bilaterally, and his reflexes in both the 
knees and ankles were 1+.  At the time of examination, there 
was no loss of pinprick sensation to the sacrum, thighs, 
legs, or feet.  Moreover, the veteran's sphincter tone was 
described as normal.  Radiographic studies showed evidence of 
changes in the anterior/superior margin of the third lumbar 
vertebra, suggestive of an old healed compression fracture, 
with accompanying slight loss of height of the superior 
margin of the third lumbar vertebra.  There was dystrophic 
calcification in all of the ligaments of L2-L3 anteriorly, as 
well as small osteophytes at the level of the 11th and 12 
thoracic vertebrae.  The pertinent diagnosis noted was 
lumbosacral strain, with chronic pain of the lumbar spine, 
radiographic changes suggestive of old spondylitis at the 
third lumbar vertebra, and small osteophytes at the 11th and 
12th thoracic vertebrae.  

On subsequent VA orthopedic examination in March 2005, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  When questioned, the veteran denied any 
periods of acute incapacitation related to his 
service-connected back pain.  Moreover, he similarly denied 
any necessity for a walking or assistive device, such as a 
brace or cane.  Significantly, the veteran worked as a 
warehouse manager, and had not used any sick leave in the 
past 12 months due to his low back pain.  

Range of motion measurements showed flexion to 75 degrees, 
with extension to 20 degrees, right lateral flexion to 
30 degrees, left lateral flexion to 20 degrees, and right and 
left lateral rotation to 30 degrees.  While at the time of 
examination, there was objective evidence of painful motion, 
there was no evidence of any spasm, weakness, or tenderness.  
Significantly, sensory examination in the upper and lower 
extremities was within normal limits, while motor examination 
of both the upper and lower extremities was intact.  The 
pertinent diagnosis noted was lumbosacral strain with 
residuals.  

At the time of a private orthopedic examination in 
April 2005, range of motion measurements showed forward 
flexion to 60 degrees, with extension to 20 degrees, right 
lateral flexion to 15 degrees, and left lateral flexion to 
20 degrees.  Muscle strength was described as 5/5 with the 
exception of decreased strength of the right hip flexor.  
Sensation was equivalent, and there was no evidence of any 
clonus.  

As of the time of a subsequent VA orthopedic examination in 
July 2006, which examination involved a full review of the 
veteran's claims folder, the veteran indicated that he used a 
corset for his low back only when he was going to be 
"especially active."  While in the veteran's previous job, he 
had been unable to help the other workers in the warehouse, 
in his current job, his low back disability did not affect 
his ability to get up, walk around, and "stay limber."  

On physical examination, range of motion measurements showed 
forward flexion to 75 degrees, with extension to 15 degrees, 
right and left lateral flexion to 15 degrees, and right and 
left lateral rotation to 30 degrees.  Tests of straight leg 
raising were to 65 degrees bilaterally without pain, and both 
knee and ankle jerks were symmetrical and active.  At the 
time of examination, there was no tenderness in the veteran's 
lower back to superficial palpation.  While some pain was 
present, there was no evidence of any spasm, weakness, or 
tenderness.  Nor was there any evidence of either sensory or 
motor neurological deficit.  Significantly, at the time of 
examination, it was noted that the veteran had not 
experienced any incapacitating episodes as a result of his 
service-connected low back disability.  

As of the time of a more recent VA orthopedic examination in 
May 2007, the veteran stated that he had recently begun 
working as a purchasing clerk, during the course of which he 
experienced increased low back pain with prolonged sitting.  

On physical examination, the veteran was observed to walk 
freely and briskly, without the aid of any orthopedic 
assistive device.  His thoracolumbar spine showed a normal 
curvature, with no spinous process tenderness, no 
paravertebral muscle tenderness or spasm, no sacroiliac joint 
tenderness, and no sciatic notch tenderness.  Neurological 
evaluation showed intact sensation to light touch for all 
dermatomes of both lower extremities.  Motor strength was 5/5 
for all the muscle groups of the lower extremities, and 
reflexes were both physiologic and symmetrical.  

Range of motion measurements showed flexion to 90 degrees, 
with extension to 30 degrees, right lateral flexion to 
30 degrees, left lateral flexion to 30 degrees, and right and 
left lateral rotation to 30 degrees.  The pertinent diagnosis 
noted was lumbar spine degenerative joint disease, with an 
old healed compression fracture of the third lumbar vertebral 
body.  

Pursuant to applicable law and regulation, the criteria for 
rating diseases and injuries of the spine apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 
60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  A 
20 percent evaluation is, similarly, indicated where there is 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, 
a 20 percent evaluation is indicated where there is evidence 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
month period, with an incapacitating episode defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome which requires bed rest prescribed by a physician 
and treatment by a physician.  

A 40 percent evaluation for a service-connected low back 
disability requires demonstrated evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less, or, in the 
alternative, favorable ankylosis of the entire thoracolumbar 
spine.  In any case, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a and Part 4, 
Codes 5237, 5242, 5243 (2007).  

In the case at hand, it is clear that the 20 percent 
evaluation currently in effect for the veteran's service-
connected narrowing of the disc space at the level of the 
fifth lumbar vertebra and first sacral segment is 
appropriate, and that an increased rating is not warranted.  
More specifically, at no time has it been demonstrated that 
the veteran suffers from a limitation of forward flexion of 
greater than 55/60 degrees.  While at the time of the 
aforementioned VA orthopedic examination in July 2006, it was 
noted that pain would most probably result in a reduction of 
20 degrees in the motion of the veteran's lumbar spine, that 
reduction would bring forward flexion of the veteran's spine 
only to 55 degrees, a measurement insufficient to warrant the 
assignment of a greater than 20 percent evaluation.  
Moreover, at no time during the course of this appeal has the 
veteran exhibited any spasm, weakness, or tenderness of the 
lumbar spine, or any evidence of neurologic deficit.  While 
during the course of an RO hearing in April 2007, the veteran 
indicated that he had experienced one incapacitating episode 
over the course of the previous six months, there currently 
exists no objective clinical evidence of such an episode, as 
defined by pertinent law and regulation.  Nor would a single 
episode, even if objectively verified, warrant the assignment 
of a greater than 20 percent evaluation.  

Finally, the veteran and his accredited representative have 
requested that the Board give consideration to the assignment 
of a greater than 20 percent evaluation on an extraschedular 
basis.  However, based on the entire evidence of record, 
there is no indication that the veteran's service-connected 
low back disability has resulted in a marked interference 
with employment and/or frequent periods of hospitalization 
sufficient to warrant the assignment of an extraschedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (2007).  In point of 
fact, the veteran is currently working, and has yet to be 
hospitalized for treatment of his service-connected low back 
disability.  Under the circumstances, the Board is compelled 
to conclude that the 20 percent evaluation now in effect for 
the veteran's service-connected narrowing of the disc space 
at the level of the fifth lumbar vertebra and first sacral 
segment is appropriate, and that an increased rating is not 
warranted.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims in Hart v. Mansfield, 21 
Vet. App. 505 (2007) addressing the issue of whether it is 
appropriate to apply "staged" ratings when assigning an 
increased rating in a manner similar to what is done at the 
initial rating stage pursuant to the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the 
case at hand, it is clear that, over the course of the 
veteran's current appeal, symptomatology attributable to his 
service-connected low back disability has remained relatively 
stable.  In any case, based on a review of the entire 
evidence of record, the Board is of the opinion that, 
throughout the time period that the veteran's increased 
rating claim has been pending, symptomatology attributable to 
his service-connected low back disability has not, in fact, 
undergone varying and distinct levels of severity.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide, and (3) inform the veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for an entitlement to a higher disability rating 
that would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer's 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in September 2004, and in March 
and May 2006.  In those letters, VA informed the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which is usually shown by medical records 
and medical opinions.  The veteran was further advised that, 
in order to substantiate his claim for service connection on 
a secondary basis, he must demonstrate that the disability in 
question is proximately due to, the result of, or has been 
aggravated by a service-connected disability or disabilities.  
Finally, the veteran was advised that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected low back disability had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of what information and evidence 
he was to provide to VA, and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  




ORDER

Service connection for degenerative joint and/or disc disease 
of the cervical spine, claimed as secondary to service-
connected narrowing of the disc space at the level of the 
fifth lumbar vertebra and first sacral segment, is denied.  

An evaluation in excess of 20 percent for service-connected 
narrowing of the disc space at the level of the fifth lumbar 
vertebra and first sacral segment is denied.  



	                        
____________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


